Citation Nr: 0814902	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-06 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
left elbow, septic arthritis.  

2.  Entitlement to an evaluation higher than 10 percent for 
status post left femur bone graft, status post, 
subtrochanteric cyst with associated stress fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In March 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board notes that the veteran indicated at the March 2008 
Travel Board hearing that he may file a claim for service 
connection for a hip disorder as secondary to his service-
connected left femur disability.  This undeveloped matter is 
referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A review of the record reveals that a remand for further 
notification and development is necessary before the Board 
may proceed to evaluate the merits of the veteran's increased 
rating claims.  

At the March 2008 Travel Board hearing, the veteran asserted 
that his claimed service-connected elbow and left femur 
disabilities had worsened in severity since the last VA 
joints examination conducted in December 2004.  In that 
regard, the veteran reported that he was having more pain in 
his left elbow and that the increased pain had resulted in 
decreased motion of his left arm.  He also indicated that he 
experienced some weakness in his left arm.  The veteran 
further stated that the pain had worsened with respect to his 
left leg, which limited his ability to walk distances more 
than a block and affected his gait at times.    

The Board notes that the schedular criteria for evaluating 
disorders of the elbow and forearm as well as disorders of 
the hip and thigh contemplate limitation of motion of the 
affected part.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5205-
5213, 5250-5255 (2007).  Additionally, the United States 
Court of Appeals for Veterans Claims (the Court), in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), has held that VA's review 
of a service-connected musculoskeletal disability must 
include an assessment of the functional impairment caused by 
that disability and evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. 
§ 4.40 (2007) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2007).

Furthermore, where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, such as in this case, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The Court has held that VA's determination of the 
"present level" of a disability may result in a conclusion 
that the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending and, consequently, staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Given the veteran's report of an increase in severity of 
symptomatology associated with his claimed disabilities at 
the March 2008 Board hearing to include increased pain and 
limitation of motion since the last VA medical examination 
and the fact that it has been over three years since the 
veteran's last VA medical examination, the Board finds that a 
more contemporaneous VA examination to assess the current 
nature and extent of symptomatology associated with his 
claimed disabilities is warranted in this case.  38 U.S.C.A. 
§ 5103A (West 2002); Snuffer v. Gober, 10 Vet. App. 400 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Moreover, during the course of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) held that, at a 
minimum, a 38 U.S.C. § 5103(a) notice for an increased rating 
claim requires that the Secretary notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).      

The Board notes that the notice requirements for an increased 
rating claim as outlined in Vazquez were discussed with the 
veteran and his representative at the March 2008 Travel Board 
hearing.  The veteran demonstrated an understanding of the 
evidence he needed to submit to support his claims in 
consideration of the recent decision and indicated that he 
did not need additional time to develop the issues at that 
time.  However, as the veteran's claims are being remanded 
for reasons explained above, the Board finds that the 
issuance of a VCAA notice letter to the veteran that 
addresses each of the notice requirements of an increased 
rating claim as outlined by the Court in Vazquez would be 
appropriate.     

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran 
with appropriate VCAA notice, VA's duties 
there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to 
claims of entitlement to increased 
evaluations for his service-connected 
left elbow and left femur disabilities, 
including which portion of the 
information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of 
the veteran as required by 38 U.S.C.A. §§ 
5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2007).  

The notice should address all elements of 
an increased rating claim.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically, the RO must notify the 
veteran that, to substantiate such a 
claim: (1) he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
veteran's employment and daily life; (2) 
the notice must provide general notice of 
the criteria for the Diagnostic Codes 
under which the veteran is rated; (3) the 
veteran must be notified that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life; and (4) the 
notice must provide examples of the types 
of medical and lay evidence that the 
veteran may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability. 

The veteran and his representative should 
be afforded the appropriate period of 
time for response to all written notice 
and development as required by VA law.

2.  The RO should afford the veteran 
with an appropriate VA medical 
examination to determine the nature and 
extent of any current manifestations of 
the veteran's service-connected left 
elbow disability.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and 
all findings reported in detail.  The 
claims file should be made available 
for review in connection with the 
examination.  The examiner should 
describe all symptomatology related to 
the veteran's service-connected left 
elbow disability to include muscle 
injury and any associated neurological 
symptomatology.  The extent of any 
incoordination, weakened movement and 
fatigability on use due to pain must 
also be described by the examiner.  If 
feasible, the examiner should assess 
the additional functional impairment 
due to pain on movement, weakened 
movement, excess fatigability, or 
incoordination as well as on repeated 
use or during flare-ups in terms of the 
degree of additional range of motion 
loss.  The examiner should further 
provide an opinion regarding the impact 
of the veteran's service-connected left 
elbow disability on his ability to 
work.  A report of the examination 
should be associated with the veteran's 
claims folder.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination. 

3.  The RO should afford the veteran 
with an appropriate VA medical 
examination to determine the nature and 
extent of any current manifestations of 
the veteran's service-connected left 
femur disability.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and 
all findings reported in detail.  The 
claims file should be made available 
for review in connection with the 
examination.  The examiner should 
describe all symptomatology related to 
the veteran's service-connected left 
femur disability to include muscle 
injury and any associated neurological 
symptomatology.  The extent of any 
incoordination, weakened movement and 
fatigability on use due to pain must 
also be described by the examiner.  If 
feasible, the examiner should assess 
the additional functional impairment 
due to pain on movement, weakened 
movement, excess fatigability, or 
incoordination as well as on repeated 
use or during flare-ups in terms of the 
degree of additional range of motion 
loss.  The examiner should further 
provide an opinion regarding the impact 
of the veteran's service-connected left 
femur disability on his ability to 
work.  A report of the examination 
should be associated with the veteran's 
claims folder.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

4.  After any additional notification 
and/or development deemed necessary is 
undertaken, the RO should readjudicate 
the veteran's claims with consideration 
of any evidence received since the last 
supplemental statements of the case.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



